DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 5/16/2022 and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-15) in the reply filed on 5/16/2022 is acknowledged.

Claim Status
Claims 1-20 stand restricted. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 and claim 9 line 1 recites “An isotope exchange device”. There are a number of components listed in the body of the claims, however it is unclear as to which component(s) is producing an exchanged isotope. 
Dependent claims not recited above require all of the elements of their respective independent claims, and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US6,395,233; hereinafter “Diamond”) in view of Ohira et al. (US2013/0327647; hereinafter “Ohira”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 1: Diamond discloses an isotope exchange device, comprising: 
a support (See Diamond Fig. 1; C7L24-26; there are threads 11 that are connected to the outer container 3); 
a container including a semipermeable membrane on one end of the container (See Diamond Fig. 1-2; C7L9-11; semipermeable membrane 21 is at one end of the inner container 5).
Diamond does not disclose a sample chamber having a thickness of between 25 μm and 500 μm.
Regarding claims 9, 11, and 15: Diamond discloses an isotope exchange device, comprising: 
a sample having a first concentration of a substance in a sample chamber (See Diamond Fig. 1; C6L37-51; C4L27-34; C8L55-61; either of the sample solution and dialysate buffer may be used as a first dialysis solution and the remaining solution is denominated herein as the second dialysis solution. Thus, the sample solution may be placed in the outer container 3), the sample chamber located on a support (See Diamond Fig. 1; C7L24-26; there are threads 11 that are connected to the outer container 3), 
a dialysate having a second concentration of the substance in a dialysate container (See Diamond Fig. 1-2; C8L56-C9L7; the dialysate is placed in the inner container 5); and 
a semipermeable membrane on one end of the dialysate container (See Diamond Fig. 1-2; C7L9-11; semipermeable membrane 21 is at one end of the inner container 5), the semipermeable membrane having a molecular cut-off weight greater than a molecular weight of the substance (See Diamond C2L14-23; The membrane contains a molecular cut-off weight (MWCO), where the permeability of the membrane is designed such that only those molecules of lower molecular weight may migrate through to the dialysate.), wherein the semipermeable membrane is in contact with the sample (See Diamond Fig. 1-2; C7L23-33; C8L55-C9L27; the inner container 5 is placed within the elongated outer container 1; where the outer container contains the sample solution. Thus, the semipermeable membrane 21 that is on the outside of the inner container 5 appears to come into contact with the sample.).
Diamond does not disclose wherein the sample chamber has a sample chamber thickness of between 25 μm and 500 μm. 
Diamond does, however, indicate that there is a relatively long time for dialysis reactions to take place when using equilibrium dialysis (See Diamond C1L65-66), and has a desire to produce a shorter dialysis time when two dialysis solutions are brought into contact through a membrane (See Diamond abstract).
Ohira relates to the prior art by providing a dissolved ion analysis system using a device (See Ohira abstract, Pr. 2), and further discloses that the pretreatment device 1A has a laminated flat plate structure with a sample solution flow channel 11 with a thickness of 127 μm, and is next to a dialysis membrane 12 (See Ohira Fig. 1-3; Pr. 65, 74, 120). The construction of the device and the respective thickness of the sample solution flow channel are determined by considering the amount of the solution to be used (See Ohira Pr. 77).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Diamond’s sampling chamber to contain a thickness within 25 μm and 500 μm, or 127 μm, (as disclosed by Ohira); in order to have a construction that is suitable for the sample solution flow. Since Ohira indicates that long periods of time is required for diffusion of a low concentration dissolved analyte ion contained in a sample solution, thereby raising a problem of increased period of time for measurement (See Ohira Pr. 4-8), thus the construction of the sample solution flow channel can be altered and determined based on the amount of solution to be utilized (See Ohira Pr. 77) in order to further avoid long periods of time for the measurement of the analyte. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The device of claim 9, wherein the first concentration is less than the second concentration (See Diamond C2L42-51; analytes from the solutions migrate until equal concentration is on both sides of the membrane is established (i.e. the concentration between the two solutions are not equal at the start).
Claim 15: The device of claim 9, further comprising a sample channel connecting the sample chamber to a sample port (See Diamond C2L56-63; there may be reusable blocks with injection ports, where samples are injected into the blocks through the ports.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US6,395,233; hereinafter “Diamond”) and Ohira et al. (US2013/0327647; hereinafter “Ohira”), as applied to claim 9 above, and further in view of Lavold et al. (US2012/0231486; hereinafter “Lavold”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 10; the combination of Diamond and Ohira discloses the device of claim 9 (See combination supra). 
The combination does not disclose wherein the substance includes D2O.
Lavold relates to the prior art by doing an analyte analysis after the fluid has traveled through a membrane (See Lavold abstract, Pr. 18; semipermeable membrane that separates at least one sample solution channel), and further indicates that proteins can incorporate deuterium in their peptide bonds without significant disturbances in their structure and function. This allows deuterium oxide (i.e. D2O) to be monitored by measuring the amount of deuterium incorporated into the protein, which provides valuable information about protein/[protein, drug, peptide, DNA, RNA] interactions and peptide/peptide interactions (See Lavold Pr. 4). Furthermore, chemical analysis is an important part of modern science, in which advances in analytical chemistry provides the scientific community with tools to advance their respective research fields, such as drug development, pharmacokinetics, toxicology, diagnostics, environmental analysis, and any other field where chemical analysis is needed (See Lavold Pr. 12). Finally, utilizing the chemical analysis allows the study of molecular interaction for understanding of diseases at the molecular level (See Lavold Pr. 15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s sampling and membrane system, with Lavold’s utilization of deuterium (i.e. D2O), in order to monitor the amount of deuterium incorporated into the protein, which provides valuable information about protein/[protein, drug, peptide, DNA, RNA] interactions and peptide/peptide interactions (See Lavold Pr. 4); improve the advancement of the development, pharmacokinetics, toxicology, diagnostics, environmental analysis, and any other field where chemical analysis is needed (See Lavold Pr. 12); and further study diseases at the molecular level (See Lavold Pr. 15). Since, Lavold indicates that proteins can incorporate deuterium in their peptide bonds without significant disturbances in their structure and function (See Lavold Pr. 4).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US6,395,233; hereinafter “Diamond”) and Ohira et al. (US2013/0327647; hereinafter “Ohira”), as applied to claim 9 above, and further in view of Bru Gibert et al. (US2015/0284773; hereinafter “Bru Gibert”).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 12-14; the combination of Diamond and Ohira discloses the device of claim 9 (See combination supra). The combination does not disclose wherein the support includes a plurality of sample chambers.
Diamond does, however, indicate that there is a relatively long time for dialysis reactions to take place when using equilibrium dialysis (See Diamond C1L65-66), and has a desire to produce a shorter dialysis time when two dialysis solutions are brought into contact through a membrane (See Diamond abstract).
Bru Gibert relates to the prior art by disclosing a fluidic testing method that contains a sample chamber and further flows over a film over the test chambers (See Bru Gibert abstract, Pr. 53). The sample chambers further contains a plurality of inlet channels where each of the inlet channels splits from the inlet (See Bru Gibert Pr. 53, 62; Fig. 5; plurality of test chamber 216 are connected to channel splitters 504a-c, and further connect to single inlet 502). Bru Gibert indicates that that simultaneous testing can reduce testing time and enhance the probability of obtaining repeatable results among the various testing sites (See Bru Gibert Pr. 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s sample chambers, with Bru Giberts plurality of test chambers in order to have a reduced testing time and enhanced probability of obtaining repeatable results among the various testing sites (See Bru Gibert Pr. 9); since the combination looks to produce a shorter dialysis time. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 13: The device of claim 12, wherein at least two sample chambers of the plurality of sample chambers includes a different sample (See Bru Gibert Pr. 69; Multi-channel chamber 702 may be used to dose various controlled levels of different liquids within the same chamber. Pr. 47; test chamber 216 may be loaded with different primers and probes (i.e. there are different fluids that are combined with the sample, producing a different solution)).
Claim 14: The device of claim 12, wherein the dialysate container includes a plurality of dialysate containers, and at least two dialysate containers of the plurality of dialysate containers include a different dialysate (See Ohira Pr. 85-89; Fig. 5; there are analyzing means 4a and 4b, that pull and measure different analytes).
 

Claims 2-7, 9, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US2018/0104694; hereinafter “Huff”) in view of Diamond et al. (US6,395,233; hereinafter “Diamond”) and further in view of Ohira et al. (US2013/0327647; hereinafter “Ohira”).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 2-7, 9, 11, and 15-18: Huff discloses an isotope exchange device, comprising: 
a sample chamber (Huff Fig. 1A/B; Pr. 245; array of wells 19), the sample chamber located on a support (Huff Fig. 1A/B; Pr. 245; array of wells 19 is located on the layers 11 and 18). 
Huff does not disclose a sample having a first concentration of a substance, wherein the sample chamber has a sample chamber thickness of between 25 μm and 500 μm; a dialysate having a second concentration of the substance in a dialysate container; and a semipermeable membrane on one end of the dialysate container, the semipermeable membrane having a molecular cut-off weight greater than a molecular weight of the substance, wherein the semipermeable membrane is in contact with the sample. 
However, Huff does disclose a sample analysis device that may be utilized in dialysis and is (Huff Pr. 217).
Diamond relates to the prior art by disclosing a device for chemical analysis (Diamond abstract; C1L5-10), and further discloses a sample having a first concentration of a substance in a sample chamber (See Diamond Fig. 1; C6L37-51; C4L27-34; C8L55-61; either of the sample solution and dialysate buffer may be used as a first dialysis solution and the remaining solution is denominated herein as the second dialysis solution. Thus, the sample solution may be placed in the outer container 3), a dialysate having a second concentration of the substance in a dialysate container (See Diamond Fig. 1-2; C8L56-C9L7; the dialysate is placed in the inner container 5); and  a semipermeable membrane on one end of the dialysate container (See Diamond Fig. 1-2; C7L9-11; semipermeable membrane 21 is at one end of the inner container 5), the semipermeable membrane having a molecular cut-off weight greater than a molecular weight of the substance (See Diamond C2L14-23; The membrane contains a molecular cut-off weight (MWCO), where the permeability of the membrane is designed such that only those molecules of lower molecular weight may migrate through to the dialysate.), wherein the semipermeable membrane is in contact with the sample (See Diamond Fig. 1-2; C7L23-33; C8L55-C9L27; the inner container 5 is placed within the elongated outer container 1; where the outer container contains the sample solution. Thus, the semipermeable membrane 21 that is on the outside of the inner container 5 appears to come into contact with the sample.). Diamond further indicates that utilizing a membrane during the dialysis cell design that affords the maximum available semipermeable membrane surface are in mutual contact with both the analyte and the dialysate solution (Diamond C3L28-31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Huff’s sampling device, that may be utilized in dialysis, with Diamond’s usage of device of dialysis chemical analysis to incorporate the claimed “a sample having a first concentration of a substance, wherein the sample chamber has a sample chamber thickness of between 25 μm and 500 μm; a dialysate having a second concentration of the substance in a dialysate container; and a semipermeable membrane on one end of the dialysate container, the semipermeable membrane having a molecular cut-off weight greater than a molecular weight of the substance, wherein the semipermeable membrane is in contact with the sample”, in order to utilize a membrane during the dialysis cell design that affords the maximum available semipermeable membrane surface are in mutual contact with both the analyte and the dialysate solution (Diamond C3L28-31), while providing a sample to be analyzed.
The combination of Huff and Diamond still does not disclose wherein the sample chamber has a sample chamber thickness of between 25 μm and 500 μm. 
Ohira relates to the prior art by providing a dissolved ion analysis system using a device (See Ohira abstract, Pr. 2), and further discloses that the pretreatment device 1A has a laminated flat plate structure with a sample solution flow channel 11 with a thickness of 127 μm, and is next to a dialysis membrane 12 (See Ohira Fig. 1-3; Pr. 65, 74, 120). The construction of the device and the respective thickness of the sample solution flow channel are determined by considering the amount of the solution to be used (See Ohira Pr. 77).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Huff and Diamond’s sampling chamber to contain a thickness within 25 μm and 500 μm, or 127 μm, (as disclosed by Ohira); in order to have a construction that is suitable for the sample solution flow. Since Ohira indicates that long periods of time is required for diffusion of a low concentration dissolved analyte ion contained in a sample solution, thereby raising a problem of increased period of time for measurement (See Ohira Pr. 4-8), thus the construction of the sample solution flow channel can be altered and determined based on the amount of solution to be utilized (See Ohira Pr. 77) in order to further avoid long periods of time for the measurement of the analyte. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The device of claim 9, wherein the sample chamber is recessed within the support (Huff Fig. 1A-B; wells 19 is recessed into the layers 18).
Claim 3: The device of claim 9, wherein the sample chamber is at least partially defined by a volume in a spacer located between the support and the container (Huff Pr. 432; Fig. 26; well array assembly contains double-sided tape (24) that is on the opposite sides of the arrays (26)).
Claim 4: The device of claim 3, wherein the spacer includes double-sided adhesive tape (Huff Pr. 432; Fig. 26; well array assembly contains double-sided tape (24) that is on the opposite sides of the arrays (26)).
Claim 5: The device of claim 9, wherein a sample cross-sectional area of the sample chamber is less than a membrane cross-sectional area of the semipermeable membrane (Huff Pr. 391; size of the well array may vary, some chambers with a diameter of 100 nm, these well sizes are smaller than the aperture sizes of Diamond).
Claim 6: The device of claim 9, wherein the support is a glass support (Huff Pr. 424; Fig. 20; glass substrate 3. Pr. 250; substrate 11 may be made of non-flexible material such as glass).
Claim 7: The device of claim 9, wherein the sample chamber has a volume of between 1 μl and 50 μl (Huff Pr. 381; wells may have a volume up to 100 μl).
Claim 11: The device of claim 9, wherein the first concentration is less than the second concentration (See Diamond C2L42-51; analytes from the solutions migrate until equal concentration is on both sides of the membrane is established (i.e. the concentration between the two solutions are not equal at the start)).
Claim 15: The device of claim 9, further comprising a sample channel connecting the sample chamber to a sample port (See Diamond C2L56-63; there may be reusable blocks with injection ports, where samples are injected into the blocks through the ports.).
Claim 16: A method for isotope exchange, comprising: 
placing the sample of claim 9 having the first concentration of the substance in the sample chamber of claim 9 (See combination of claim 9. Pr. 128; providing a first liquid droplet containing an analyte), 
placing the dialysate container of claim 9 on top of the sample chamber such that the semipermeable membrane of claim 9 on a bottom of the dialysate container is in contact with the sample (See combination of claim 9; such that the incorporation of Diamond’s semipermeable membrane is in contact with the sample in the dialysate container), the dialysate container including the dialysate of claim 9 having the second concentration of the substance, the second concentration being different from the first concentration, wherein the membrane is permeable to the substance (See combination of claim 9. Diamond Fig. 1-2; C8L56-C9L7; the dialysate is placed in the inner container 5. Diamond C2L42-51; analytes from the solutions migrate until equal concentration is on both sides of the membrane is established (i.e. the concentration between the two solutions are not equal at the start)); and 
waiting for the first concentration to reach a target concentration (Huff Pr. 170; presence of the analyte in the sample may be detected after a time period, (i.e. waiting)).
Claim 17: The method of claim 16, wherein waiting for the first concentration to reach equilibrium includes waiting for less than 100 minutes (Huff Pr. 170; presence of the analyte in the sample may be detected after a time period of less than 1 hour).
Claim 18: The method of claim 16, wherein placing the sample includes placing a sample having a volume of between 1 μl and 50 μl (Huff Pr. 381; wells may have a volume up to 100 μl).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US2018/0104694; hereinafter “Huff”), Diamond et al. (US6,395,233; hereinafter “Diamond”) and Ohira et al. (US2013/0327647; hereinafter “Ohira”), as applied to claim 9 above, and further in view of Malkin et al. (US2017/0216841; hereinafter “Malkin”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 8: the combination of Huff, Diamond, and Ohira discloses the device of claim 9 (See claim 9 supra). The combination of Huff, Diamond, and Ohira does not disclose wherein the semipermeable membrane has a molecular cut-off weight of between approximately 1,000 Dalton and 300,000 Dalton.
However, the combination utilizes filters to measure components with a sample of blood (Huff Pr. 184).
Malkin relates to the prior art by disclosing a microfluidic device to produce an analyte from a biological fluid (Malkin abstract), and further indicates the filter may be adapted to filter blood samples, and further have a molecular weight cut-off of 5-40 kDa (i.e. 5,000-40,000 Da) (Malkin Pr. 140).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Huff, Diamond, and Ohira’s analyte measuring sample that has a membrane, to incorporate Malkin’s usage of a 5-40 kDa (i.e. 5,000-40,000 Da) (Malkin Pr. 140), in order to appropriately filter blood samples. Otherwise, without appropriate membrane molecular cut-off weight, the filter would not function as intended.

Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US2018/0104694; hereinafter “Huff”), Diamond et al. (US6,395,233; hereinafter “Diamond”) and Ohira et al. (US2013/0327647; hereinafter “Ohira”), as applied to claim 9 above, and further in view of Lavold et al. (US2012/0231486; hereinafter “Lavold”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 10; the combination of Huff, Diamond, and Ohira discloses the device of claim 9 (See combination supra). 
The combination of Huff, Diamond, and Ohira does not disclose wherein the substance includes D2O.
Regarding claims 19-20: the combination of Huff, Diamond, and Ohira discloses the method of claim 16 (See combination claim 16). 
The combination of Huff, Diamond, and Ohira does not disclose wherein the substance includes D2O.
Lavold relates to the prior art by doing an analyte analysis after the fluid has traveled through a membrane (See Lavold abstract, Pr. 18; semipermeable membrane that separates at least one sample solution channel), and further indicates that proteins can incorporate deuterium in their peptide bonds without significant disturbances in their structure and function. This allows deuterium oxide (i.e. D2O) to be monitored by measuring the amount of deuterium incorporated into the protein, which provides valuable information about protein/[protein, drug, peptide, DNA, RNA] interactions and peptide/peptide interactions (See Lavold Pr. 4). Furthermore, chemical analysis is an important part of modern science, in which advances in analytical chemistry provides the scientific community with tools to advance their respective research fields, such as drug development, pharmacokinetics, toxicology, diagnostics, environmental analysis, and any other field where chemical analysis is needed (See Lavold Pr. 12). Finally, utilizing the chemical analysis allows the study of molecular interaction for understanding of diseases at the molecular level (See Lavold Pr. 15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Huff, Diamond, and Ohira’s sampling and membrane system, with Lavold’s utilization of deuterium (i.e. D2O), in order to monitor the amount of deuterium incorporated into the protein, which provides valuable information about protein/[protein, drug, peptide, DNA, RNA] interactions and peptide/peptide interactions (See Lavold Pr. 4); improve the advancement of the development, pharmacokinetics, toxicology, diagnostics, environmental analysis, and any other field where chemical analysis is needed (See Lavold Pr. 12); and further study diseases at the molecular level (See Lavold Pr. 15). Since, Lavold indicates that proteins can incorporate deuterium in their peptide bonds without significant disturbances in their structure and function (See Lavold Pr. 4).
Additional disclosures included:
Claim 20: The method of claim 19, wherein dilution of the sample prior to reaching the target concentration is less than 40% (Lavold Pr. 100; sample does not need to be diluted with deuterated solvent (deuterium oxide), i.e. diluted less than 40%, as it is not diluted at all).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US2018/0104694; hereinafter “Huff”), Diamond et al. (US6,395,233; hereinafter “Diamond”) and Ohira et al. (US2013/0327647; hereinafter “Ohira”), as applied to claim 9 above, and further in view of Bru Gibert et al. (US2015/0284773; hereinafter “Bru Gibert”).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 12-14; the combination of Huff, Diamond, and Ohira discloses the device of claim 9 (See combination supra). The combination does not disclose wherein the support includes a plurality of sample chambers.
Diamond does, however, indicate that there is a relatively long time for dialysis reactions to take place when using equilibrium dialysis (See Diamond C1L65-66), and has a desire to produce a shorter dialysis time when two dialysis solutions are brought into contact through a membrane (See Diamond abstract).
Bru Gibert relates to the prior art by disclosing a fluidic testing method that contains a sample chamber and further flows over a film over the test chambers (See Bru Gibert abstract, Pr. 53). The sample chambers further contains a plurality of inlet channels where each of the inlet channels splits from the inlet (See Bru Gibert Pr. 53, 62; Fig. 5; plurality of test chamber 216 are connected to channel splitters 504a-c, and further connect to single inlet 502). Bru Gibert indicates that that simultaneous testing can reduce testing time and enhance the probability of obtaining repeatable results among the various testing sites (See Bru Gibert Pr. 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Huff, Diamond, and Ohira’s sample chambers, with Bru Giberts plurality of test chambers in order to have a reduced testing time and enhanced probability of obtaining repeatable results among the various testing sites (See Bru Gibert Pr. 9); since the combination looks to produce a shorter dialysis time. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 13: The device of claim 12, wherein at least two sample chambers of the plurality of sample chambers includes a different sample (See Bru Gibert Pr. 69; Multi-channel chamber 702 may be used to dose various controlled levels of different liquids within the same chamber. Pr. 47; test chamber 216 may be loaded with different primers and probes (i.e. there are different fluids that are combined with the sample, producing a different solution)).
Claim 14: The device of claim 12, wherein the dialysate container includes a plurality of dialysate containers, and at least two dialysate containers of the plurality of dialysate containers include a different dialysate (See Ohira Pr. 85-89; Fig. 5; there are analyzing means 4a and 4b, that pull and measure different analytes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song (US2015/0004680) – sensor cartridge for detecting component of at least one sample
Whitehouse (US2014/0048700) – sample component trapping release
Wilson (US2005/0092666) – dialysis of a sample
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        



/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779